UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7069



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOSE TIOFANI DIAZ HERNANDEZ,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:03-cr-228-FL)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Tiofani Diaz Hernandez, Appellant Pro Se. Rudolph A. Renfer,
Jr., Robert Edward Skiver, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jose Tiofani Diaz Hernandez appeals the district court’s

order denying relief on his Fed. R. Civ. P. 52(b) motion.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.         United

States v. Hernandez, No. 5:03-cr-228-FL-ALL (E.D.N.C. Apr. 19,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -